ORDER OF SUSPENSION PENDING PROSECUTION
Following evidentiary hearing on the Disciplinary Commission's request for admissions, the hearing officer in this matter has recommended that the respondent, Joseph M. Toth, be suspended pending prosecution of this disciplinary action, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1.
And this Court, being duly advised, now finds that there is reasonable cause to believe that the respondent has engaged in misconduct which warrants suspension pending prosecution of this matter.
IT IS, THEREFORE, ORDERED that the respondent, Joseph M. Toth, be suspended from the practice of law, effective immediately, pending final determination of this disciplinary action or further order of this Court. Pursuant - to _- Admis.Disc.R. 283(11.1)(b)(2), the respondent may, within fifteen (15) days of the date of this Order, petition this Court for a review and a dissolution of this Order.
The Clerk of this Court is directed to forward notice of this Order in accordance *1363with Admis.Dise.R. 23(8)(d), governing disbarment and suspension.
All Justices concur.